Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous made Objections to the Drawings and Specification, and 112, second paragraph rejections have been withdrawn in view of the amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11, 13, 20, 21, 23, 30, 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gore US 2012/0048327.

Gore teaches:

1, 10, 11, 13, 20, 21, 23, 30, 32. 
A system for controlling an output power supplied by a plurality of conventional solar cells comprising:
	A voltage pulser circuit (pulse generator 14, FIG3 and Para. 41) for coupling with one or more output electrodes of the solar cells (see Para. 37) and being adapted to apply one or more voltage pulses each with a positive magnitude (read “same direction”) to the output power electrodes to generate an electric field at the solar cells (see Para. 62 and FIG.4); and 
	A control circuit (control computer 16, FIG3) for adjusting a frequency of the voltage pulses, a magnitude of the voltage pulses, a period of the voltage pulses, a repetition rate of the voltage pulses, a duty cycle of the voltage pulses, a duration of the voltage pulses o a combination thereof to vary the electric field for controlling the output power supplied by the solar cells via the output power electrodes (See FIG.4). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, 11, 14, 16, 17, 21, 24, 26, 27, 33, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gore US 2012/0048327 in view of Kumar US 2015/0108851.

Gore fails to teach:
6, 11, 16, 21, 26, 35. The system, wherein the output power electrodes of the solar cells are coupled with a load for receiving the output power supplied by the solar cells via the output power electrodes. 
7, 11, 17, 27, 36 The system, wherein the load comprises an inverter for converting the output power supplied by the solar cells into alternating current power or current. 

14, 24, 33. Gore fails to explicitly teach the intended use of:
	Wherein said generating the electric field in the first direction includes accelerating a mobility of an electron and a hole of at least one first electron-hole pair in the solar cells,
	Wherein said generating the electric field in the second direction includes decreasing a mobility of an electron and a hole of at least one second electron-hole par in the solar cells, or (emphasis added on “OR”)
	a combination thereof. 

	Kumar teaches :
Wherein said generating the electric field in the first direction includes accelerating a mobility of an electron and a hole of at least one first electron-hole pair in the solar cells (see Para. 41). 
It would have been obvious to include the intended use/result of said pulse generation as taught by Kumar into the system of Gore with the desirable motivation of increasing electron mobility by decreasing collisions (see Kumar Para. 41). 

	Kumar teaches a system comprising a pulse generator connected between PV cells and an inverter comprising:
wherein the output power electrodes of a solar cells are coupled with a load for receiving the output power supplied by the solar cells via the output power electrodes. 
wherein the load comprises an inverter for converting the output power supplied by the solar cells into alternating current power or current. 
	(see Para. 79-80 and FIG.7). 

	It would have been obvious to provide said load/inverter as taught by Kumar into the system of Gore with the motivation to provide desirable AC output power. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836